Per Curiam: The above case, and the three decided with it, are writs of error to reverse judgments of confirmation of special assessments levied under ordinances of the defendant city, providing for the improvement of certain of the streets of the city. The objection to the sufficiency of the ordinances is the same in each cause,, viz., that the size or quality of the flat stones on which the curb-stones are to be bedded is not specified, being the precise objection sustained by this court in Lusk v. City of Chicago, 176 Ill. 207. The argument and suggestion in behalf of the city are the same as those considered and disposed of in the opinion in the case of Kuester v. City of Chicago, (ante, p. 21.) The judgment in each of the said cases is reversed, and the causes are respectively remanded for such other' and further proceedings as to law and justice shall appertain. Beversed and remanded.